


Exhibit 10.11
    
AMENDMENT
OF
AMENDED AND RESTATED UNITEDHEALTH GROUP INCORPORATED
2008 EXECUTIVE INCENTIVE PLAN


THIS AMENDMENT, made and entered into as of December 21, 2012, by UNITEDHEALTH
GROUP INCORPORATED, a Minnesota corporation (“UnitedHealth Group”);


WHEREAS, UnitedHealth Group has heretofore established and maintains the Amended
and Restated UnitedHealth Group Incorporated 2008 Executive Incentive Plan (the
“Plan”); and


WHEREAS, pursuant to Section 7(a) of the Plan, the Compensation and Human
Resources Committee (the "Committee") of the Board of Directors of UnitedHealth
Group has the authority to amend the Plan; and


WHEREAS, the Committee has determined that it is in the best interests of
UnitedHealth Group to amend the Plan in certain respects;


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended in the following
respects:
1.
AMENDMENT TO NET INCOME DEFINITION. The definition of Net Income set forth in
Section 3(i) of the Plan is restated in its entirety, as follows:

"Net Income" shall be computed in accordance with generally accepted accounting
principles and determined in a manner consistent with the method used for
purposes of the Company's consolidated financial statements for the applicable
Performance Period.
2.
AMENDMENT TO SECTION 4(c). Section 4(c) of the Plan is restated in its entirety,
as follows:

Certification. Prior to payment of any amount to any Participant under the Plan,
the Committee must certify in writing (i) the Company's Net Income for that
Performance Period, (ii) as to the attainment of all factors upon which payments
to a Participant for that Performance Period are to be based and (iii) the
amount to be paid to each participant for that Performance Period.
3.
AMENDMENT TO SECTION 5(a)(ii). Section 5(a)(ii) of the Plan is amended by adding
the following proviso to the end of the first sentence thereof:

"; provided, however, that in the case of Annual Incentive Awards for which
attainment of the applicable factors is certified under Section 4(c) in 2012,
the Participant must only be actively employed by the Company on December 31,
2012."
4.
AMENDMENT TO SECTION 6(a)(ii). Section 6(a)(ii) of the Plan is amended by adding
the following proviso to the end of the first sentence thereof:


1

--------------------------------------------------------------------------------




"; provided, however, that in the case of Performance Awards for which
attainment of the applicable factors is certified under Section 4(c) in 2012,
the Participant must only be actively employed by the Company on December 31,
2012."


5.
AMENDMENT TO SECTIONS 5(b) and 6(b). Sections 5(b) and 6(b) of the Plan are
amended by replacing “between January 1 and March 15” with “no later than March
15”.



6.
SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan shall
continue in full force and effect.






2